 

Exhibit 10.3

 

PHOTOMEDEX, INC.
2300 Computer Drive, Building G
Willow Grove, Pennsylvania 19090

 

October 11, 2017

 

Mr. Suneet Singal

Authorized Representative

First Capital Real Estate Operating Partnership, L.P.

First Capital Real Estate Trust Incorporated

60 Broad Street, 34th Floor

New York, NY 10004

 

Re:Amendment No. 2 to Interest Contribution Agreement Dear

 

Dear Suneet,

 

We refer to that certain Interest Contribution Agreement, dated March 31, 2017,
among First Capital Real Estate Operating Partnership, L.P., First Capital Real
Estate Trust Incorporated, FC Global Realty Operating Partnership, LLC and
PhotoMedex, Inc., as amended by Amendment No. 1 dated August 3, 2017
(collectively, the “Contribution Agreement”). Capitalized terms used but not
otherwise defined herein have the meanings ascribed to them in the Contribution
Agreement.

 

As you know, in connection with the Contribution Agreement, the parties agreed
to a form of Payout Note attached as Exhibit H to the Contribution Agreement and
a form of Payout Notes Security Agreement attached as Exhibit I to the
Contribution Agreement. The Executives have since requested certain changes to
the forms of Payout Note and Payout Notes Security Agreement, including the
removal of certain subordination provisions and the addition of a provision
regarding acceleration of payment. The parties have agreed to make these changes
and amend the Contribution Agreement as follows:

 

1.The form of Payout Note attached as Exhibit H to the Contribution Agreement is
hereby amended in its entirety and replaced with the form of Payout Note
attached as Exhibit H hereto.

 

2.The form of Payout Notes Security Agreement attached as Exhibit I to the
Contribution Agreement is hereby amended in its entirety and replaced with the
form of Payout Notes Security Agreement attached as Exhibit I hereto.

 

Except as aforesaid, the Contribution Agreement remains unmodified and in full
force and effect.

 





 

 

Very truly yours,               Photomedex, Inc.  

Fc Global Realty Operating

Partnership, LLC

          By:  /s/ Stephen Johnson   By:  /s/ Stephen Jhonson Stephen Johnson,
CFO   Stephen Johnson, CFO           ACCEPTED AND AGREED TO:                

First Capital Real Estate

Operating Partnership, L.P.

 

First Capital Real Estate Trust

Incorporated

          By:  /s/ Suneet Signal   By: /s/ Suneet Signal Suneet Singal, CEO  
Suneet Singal, CEO

 





 

 

Exhibit H

 

Form of Payout Notes

 





 

 

NEITHER THIS NOTE NOR THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF
THIS NOTE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES LAW, AND SUCH SECURITIES MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT
OR STATE LAW OR AN OPINION OF COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

 

$[                 ].00 [                 ], 201_

 

PHOTOMEDEX, INC.

 

SECURED CONVERTIBLE PAYOUT NOTE DUE [                   ], 201_

 

FOR VALUE RECEIVED, PhotoMedex, Inc., a Nevada corporation (the “Company”),
hereby promises to pay to the order of [                 ] (the “Holder”), the
principal amount of [                 ] ($[ ]) (the “Principal Amount”),
together with interest as hereinafter provided, on [                 ], 201_1
(the “Maturity Date”).

 

This Secured Convertible Payout Note (this “Note”) is being issued in connection
with the closing of the transactions contemplated by that certain Interest
Contribution Agreement, dated March 31, 2017 (the “Contribution Agreement”), by
and among First Capital Real Estate Operating Partnership, L.P., a Delaware
limited partnership, First Capital Real Estate Trust Incorporated, a Maryland
corporation, FC Global Realty Operating Partnership, LLC, a Delaware limited
liability company, and the Company. All capitalized terms used but not otherwise
defined in this Note shall have the same meanings ascribed to them in the
Contribution Agreement.

 

By his receipt hereof, the Holder acknowledges and agrees that: (i) the
Principal Amount represents, as of the date hereof, the full and complete amount
of all compensation liabilities owed by the Company and its Subsidiaries and
affiliates to the Holder (“Compensation Liabilities”); (ii) all such
Compensation Liabilities are being memorialized in this Note and no other oral
or written agreement, document or instrument; and (iii) upon payment in full of
all obligations hereunder, the Company shall have repaid all Compensation
Liabilities to the Holder.

 

Any payments on account of the Note shall be applied first to interest and then
to principal.

 

Interest on the outstanding Principal Amount shall be paid in: (i) cash or (ii)
at the election of the Holder, in restricted shares of the Company’s common
stock, par value $.01 per share (“Common Stock”) as provided in Article 1(a).
Interest shall be paid at the rate of ten percent (10%) per annum and shall be
payable monthly in arrears commencing on [  ], 2017 (each such payment, a
“Monthly Interest Payment” and each date of such payment, an “Interest Payment
Date”). Interest shall be computed on the basis of a 360-day year, and any
partial periods (other than monthly) shall be computed using the number of days
actually elapsed.

 

The Principal Amount shall be mandatorily convertible into shares of Common
Stock as provided in Article 1(b).

 

The Company’s obligations under this Note are subject to a security interest in
all of the Company’s assets, which security interest shall be memorialized in a
Security Agreement entered into between the Holder and the Company as of the
date hereof (the “Security Agreement”).

 



 



1One year anniversary of Approval Date.

 





 

 

Article 1.
CONVERSION

 

(a)            Interest. Should the Holder elect to have a Monthly Interest
Payment paid in shares of Common Stock (such shares, the “Interest Shares”), the
Holder shall make such election by written notice delivered to the Company not
less than three (3) NASDAQ Trading Days prior to the applicable Interest Payment
Date. The number of Interest Shares to be issued to the Holder shall be
determined by dividing: (i) the applicable interest payment owed by (ii) the
VWAP with respect to on-exchange transactions in Common Stock executed on the
NASDAQ during the thirty (30) NASDAQ Trading Days ending five (5) NASDAQ trading
days prior to the applicable Interest Payment Date as reported by Bloomberg L.P.
Any Interest Shares shall be delivered to the Holder with five (5) Business Days
of the applicable Interest Payment Date.

 

(b)           Principal. The Principal Amount shall be mandatorily convertible
on the Maturity Date into restricted shares of Common Stock (such shares, the
“Principal Shares”) which shall be delivered within three (3) Business Days of
the Maturity Date. The Number of Principal Shares to be issued to the Holder
shall be determined by dividing: (i) the Principal Amount by (ii) a price (the
“Note Conversion Price”) equal to the lower of (A) the Per Share Value or (B)
the VWAP with respect to on-exchange transactions in Common Stock executed on
the NASDAQ during the thirty (30) NASDAQ Trading Days prior to the Maturity Date
as reported by Bloomberg L.P; provided, however, that the Note Conversion Price
shall (except as adjusted pursuant to Article 1(f)) in no event be less than
$1.75 per share (the “Floor Price”). In the event that the Note Conversion Price
on the Maturity Date is lower than the Floor Price, then the Company may, in its
discretion undertaken by a vote of a majority of the disinterested members of
the Company’s board of directors, elect to either: (i) pay the Principal Amount
in cash to the Holder or (ii) extend the Maturity Date for a period of sixty
(60) days, at the conclusion of which the foregoing mechanism for determining
the Note Conversion Price and repayment of the Principal Amount shall be
determined with finality; provided, however, that at the conclusion of such
sixty (60) day period, no Floor Price shall apply in the determining the Note
Conversion Price and the Principal Shares shall be issued within three (3)
Business Days of the extended Maturity Date.

 

(c)           Reservation of Shares Issuable Upon Conversion. The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock solely for the purpose of
issuance upon conversion of this Note, free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holder, not less
than such number of shares of the Common Stock as shall be issuable upon the
conversion of this Note. The Company covenants that all shares of Common Stock
that shall be so issuable shall, upon issue, be duly and validly authorized,
issued and fully paid, non-assessable.

 

(d)           Fractional Shares. Upon a conversion hereunder, the Company shall
not be required to issue stock certificates representing fractions of shares of
the Common Stock. All fractional shares shall be rounded up to the nearest whole
number of shares.

 

(e)           Transfer Taxes. The issuance of certificates for shares of the
Common Stock on conversion of this Note shall be made without charge to the
Holder thereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificate, provided that the Company
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder, and the Company shall not be
required to issue or deliver such certificates unless or until the person or
persons requesting the issuance of such shares upon transfer shall have paid to
the Company the amount of such tax or shall have established to the satisfaction
of the Company that such tax has been paid.

 



2

 

 

(f)           Adjustments for Stock Dividends, Splits and Other Capital
Transactions. If the Company, at any time from and after the date of this Note
and as long as this Note is outstanding: (i) shall pay a stock dividend, effect
a stock split or otherwise make a distribution or distributions on shares of its
Common Stock payable in shares of any class of capital stock, (ii) subdivide
outstanding shares of Common Stock into a larger number of shares, (iii) combine
(including by way of reverse stock split) outstanding shares of Common Stock
into a smaller number of shares, or (iv) issue by reclassification of shares of
the Common Stock any shares of capital stock of the Company, then the Note
Conversion Price shall be computed on the applicable measuring date to reflect
such occurrences. Any adjustment made pursuant to this Article 1(f) shall become
effective on the record date for the determination of stockholders entitled to
receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 

(g)          Subsequent Rights Offerings. In addition to any adjustments
pursuant to Article 1(f) above, if at any time the Company grants, issues or
sells any Common Stock Equivalents (as defined below) or rights to purchase
stock, warrants, securities or other property pro rata to the record holders of
any class of shares of Common Stock (the “Purchase Rights”), then the Holder of
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which the Holder could have acquired if the Holder
had held the number of shares of Common Stock acquirable upon complete
conversion of this Note immediately before the date on which a record is taken
for the grant, issuance or sale of such Purchase Rights, or, if no such record
is taken, the date as of which the record holders of shares of Common Stock are
to be determined for the grant, issue or sale of such Purchase Rights.

 

(h)           Pro Rata Distributions. During such time as this Note is
outstanding, if the Company declares or makes any dividend or other distribution
of its assets (or rights to acquire its assets) to holders of shares of Common
Stock, by way of return of capital or otherwise (including, without limitation,
any distribution of cash, stock or other securities, property or options by way
of a dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Note, then, in each such case, the Holder shall be entitled
to participate in such Distribution to the same extent that the Holder would
have participated therein if the Holder had held the number of shares of Common
Stock acquirable upon complete Conversion of this Note immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution.

 



3

 

 

(i)           Fundamental Transaction. If, at any time while this Note is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other person or other persons making or party to, or associated or
affiliated with the other persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent conversion of this Note, the Holder
shall have the right to receive, for each Principal Share or Interest Share, as
the case may be, that would have been issuable upon such conversion immediately
prior to the occurrence of such Fundamental Transaction, the number of shares of
Common Stock of the successor or acquiring corporation or of the Company, if it
is the surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of the number of shares of Common Stock for which this Note is
convertible immediately prior to such Fundamental Transaction. For purposes of
any such conversion, the determination of the Note Conversion Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the Note
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new Note with the same terms and conditions as this
Note that is otherwise consistent with the foregoing provisions and evidencing
the Holders’ right to convert this Note into Alternate Consideration. The
Company shall cause any successor entity in a Fundamental Transaction in which
the Company is not the survivor (the “Successor Entity”) to assume in writing
all of the obligations of Company under this Note and the other Transaction
Documents in accordance with the provisions of this Article 1(i) pursuant to
written agreements in form and substance reasonably satisfactory to the Holder
and approved by the Holder (without unreasonable delay) prior to such
Fundamental Transaction and shall, at the option of the holder of this Note,
deliver to the Holder in exchange for this Note a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to this Note which is convertible for a corresponding number of shares
of capital stock of such Successor Entity (or its parent entity) equivalent to
the shares of Common Stock acquirable and receivable upon conversion of this
Note prior to such Fundamental Transaction, and with a conversion price which
applies the conversion price hereunder to such shares of capital stock (but
taking into account the relative value of the shares of Common Stock pursuant to
such Fundamental Transaction and the value of such shares of capital stock, such
number of shares of capital stock and such conversion price being for the
purpose of protecting the economic value of this Note immediately prior to the
consummation of such Fundamental Transaction), and which is reasonably
satisfactory in form and substance to the Holder. Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note and the other Transaction Documents
with the same effect as if such Successor Entity had been named as the Company
herein.

 

(j)          Calculations. All calculations under this Article 1 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Article 1, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

 

(k)          Notice to the Holders.

 

(i)           Adjustment to Note Conversion Price. Whenever the Note Conversion
Price is adjusted pursuant to any provision of this Article 1, the Company shall
promptly deliver to Holder a notice setting forth the Note Conversion Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.

 



4

 

 

(ii)          Notice to Allow Conversion by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be delivered to Holder at its last address as it shall
appear upon the stock books of the Company, at least twenty (20) calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Company or any of the
Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. The Holder shall remain
entitled to convert the Principal Amount and accrued, but unpaid interest
thereon (or any part hereof) during the 20-day period commencing on the date of
such notice through the effective date of the event triggering such notice
except as may otherwise be expressly set forth herein.

 

Article 2.
EVENTS OF DEFAULT

 

(a)         Events of Default Defined. The entire unpaid Principal Amount of
this Note, together with interest thereon shall, on written notice to the
Company given by the Holder of this Note, forthwith become and be due and
payable without presentment, demand, protest or any other action nor obligation
of the Holder of any kind, all of which are hereby expressly waived, if any one
or more the following events (“Events of Default”) shall have occurred and be
continuing; provided, however, that no notice shall be required and this Note
shall automatically become due and payable if any of the events described in
Article 2(a)(iii) through (vi) occurs. An Event of Default shall occur:

 

(i)           if failure shall be made in the payment of the Principal Amount or
any interest under or on this Note when, as and in the manner (i.e., cash or
Common Stock) as the same shall become due pursuant to the terms hereof; or

 

(ii)          if the Company shall violate or breach to a material extent any of
the representations, warranties and covenants contained in this Note or the
Security Agreement and such violation or breach shall continue for thirty (30)
days after written notice of such breach shall been received by the Company from
the Holder; or

 



5

 

 

(iii)         if the Company shall consent to the appointment of a receiver,
trustee or liquidator of itself or of a substantial part of its property, or
shall admit in writing its inability to pay its debts generally as they become
due, or shall make a general assignment for the benefit of creditors, or shall
file a voluntary petition in bankruptcy, or an answer seeking reorganization in
a proceeding under any bankruptcy law (as now or hereafter in effect) or an
answer admitting the material allegations of a petition filed against the
Company in any such proceeding, or shall by voluntary petition, answer or
consent, seek relief under the provisions of any other now existing or future
bankruptcy or other similar law providing for the reorganization or winding up
of corporations, or an arrangement, composition, extension or adjustment with
its or their creditors, or shall, in a petition in bankruptcy filed against it
or them be adjudicated a bankrupt, or the Company or its board of directors or a
majority of its stockholders shall vote to dissolve or liquidate the Company; or

 

(iv)         if an involuntary petition shall be filed against the Company
seeking relief against the Company under any now existing or future bankruptcy,
insolvency or other similar law providing for the reorganization or winding up
of corporations, or an arrangement, composition, extension or adjustment with
its or their creditors, and such petition shall not be vacated or set aside
within ninety (90) days from the filing thereof; or

 

(v)          if a court of competent jurisdiction shall enter an order, judgment
or decree (not subject to appeal) appointing, without consent of the Company, a
receiver, trustee or liquidator of the Company, or of all or any substantial
part of the property of the Company, or approving a petition filed against the
Company seeking a reorganization or arrangement of the Company under the Federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any State thereof, or any substantial part of the property of the
Company shall be sequestered; and such order, judgment or decree shall not be
vacated or set aside within ninety (90) days from the date of the entry thereof;
or

 

(vi)         if, under the provisions of any law for the relief or aid of
debtors, any court of competent jurisdiction shall assume custody or control of
the Company or of all or any substantial part of the property of the Company and
such custody or control shall not be terminated within ninety (90) days from the
date of assumption of such custody or control.

 

Article 3.
REGISTRATION RIGHTS

 

The Company hereby grants the following registration rights to the Holder.

 

(a)         Registration Statement. The Company shall file with the Securities
and Exchange Commission (the “SEC”) not later than thirty (30) days after the
date of this Note a registration statement on an appropriate form (the
“Registration Statement”) covering the resale of the Principal Shares and the
Interest Shares (collectively, the “Shares”) issuable upon conversion of this
Note and shall use its commercially reasonable efforts to cause the Registration
Statement to be declared effective within one hundred twenty (120) days
following the date hereof. Notwithstanding anything to the contrary herein, at
any time, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company, in the best
interest of the Company and otherwise required (a “Grace Period”); provided,
that the Company shall promptly: (i) notify the Holder in writing of the
existence of material, non-public information giving rise to a Grace Period
(provided that in each notice the Company will not disclose the content of such
material, non-public information to the Holder) and the date on which the Grace
Period will begin, and (ii) use commercially reasonable efforts to resolve any
issue that makes disclosure of the material, non-public information not in the
best interests of the Company.

 



6

 

 

(b)         Registration Procedures. In connection with the Registration
Statement, the Company will:

 

(i)           Prepare and file with the SEC such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective with respect to
the Holder until all the Shares owned by such Holder may be resold without
restriction under the Securities Act; and

 

(ii)          Immediately notify the Holders when the prospectus included in the
Registration Statement is required to be delivered under the Securities Act of
1933, as amended (the “Securities Act”), of the happening of any event of which
the Company has knowledge as a result of which the prospectus contained in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing. If the Company notifies the Holders to suspend the
use of any prospectus until the requisite changes to such prospectus have been
made, then the Holders shall suspend use of such prospectus. In such event, the
Company will use its commercially reasonable efforts to update such prospectus
as promptly as is practicable.

 

(c)           Provision of Documents etc. In connection with the Registration
Statement, the Holder will furnish to the Company in writing such information
and representation letters with respect to itself and the proposed distribution
by it as reasonably shall be necessary in order to assure compliance with
federal and applicable state securities laws. The Company may require the
Holder, upon five business days’ notice, to furnish to the Company a certified
statement as to, among other things, the number of Shares and the number of
other shares of the Company’s Common Stock beneficially owned by such Holder and
the person that has voting and dispositive control over such shares. The Holder
covenants and agrees that it will comply with the prospectus delivery
requirements of the Securities Act, if applicable, in connection with sales of
Shares pursuant to the Registration Statement.

 

(d)          Expenses. All expenses incurred by the Company in complying with
this article, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees of transfer agents and registrars are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of the Shares, including any fees and disbursements of
any counsel to the Holder, are called “Selling Expenses.” The Company will pay
all Registration Expenses in connection with the Registration Statement. Selling
Expenses in connection with the Registration Statement shall be borne by the
applicable Holder.

 

(e)          Indemnification and Contribution.

 

(i)           The Company will, to the extent permitted by law, indemnify and
hold harmless the Holder, and, as applicable, each officer of Holder, each
director of Holder, and each other person, if any, who controls Holder within
the meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which such Holder or such other person (a
“controlling person”) may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) (“Claims”) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement at the time of its effectiveness, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances when made, and will,
subject to the limitations herein, reimburse such Holder and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the Company shall not be liable to Holder to the extent that any Claim
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in conformity with information furnished by
such Holder or any such controlling person in writing specifically for use in
the Registration Statement or related prospectus, as amended or supplemented.

 



7

 

 



(ii)           The Holder will, to the extent permitted by law, indemnify and
hold harmless the Company, and each person, if any, who controls the Company
within the meaning of the Securities Act, each underwriter, each officer of the
Company who signs the Registration Statement and each director of the Company
against all Claims to which the Company or such officer, director, underwriter
or controlling person may become subject under the Securities Act or otherwise,
insofar as such Claims arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse the Company and each
such officer, director, underwriter and controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that such Holder will be liable hereunder in any such case if and only to the
extent that any such Claim arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such Holder, as such, furnished
in writing to the Company by such Holder specifically for use in the
Registration Statement or related prospectus, as amended or supplemented.

 

(iii)           Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to such indemnified party other than under this section and shall only relieve
it from any liability which it may have to such indemnified party under this
section except and only if and to the extent the indemnifying party is
materially prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this section for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified parties,
as a group, shall have the right to select one separate counsel and to assume
such legal defenses and otherwise to participate in the defense of such action,
with the reasonable expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. The indemnifying party shall not be liable for any settlement
of any such proceeding affected without its written consent, which consent shall
not be unreasonably withheld.

 

(iv)           In order to provide for just and equitable contribution in the
event of joint liability under the Securities Act in any case in which either
(i) the Holder, or any controlling person of the Holder, makes a claim for
indemnification pursuant to this section but it is judicially determined (by the
entry of a final judgment or decree by a court of competent jurisdiction and the
expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this section provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of the Holder
or controlling person of the Holder in circumstances for which indemnification
is not provided under this section, then, and in each such case, the Company and
the Holder will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in a
manner that reflects, as near as practicable, the economic effect of the
foregoing provisions of this section. Notwithstanding the foregoing, no person
or entity guilty of fraudulent misrepresentation (within the meaning of Section
10(f) of the Securities Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation.

 



8 



 

(f)           Delivery of Unlegended Shares.

 

(i)          Within three business days (such business day, the “Unlegended
Shares Delivery Date”) after the business day on which the Company has received
(i) a notice that Shares have been sold either pursuant to, and in compliance
with, the Registration Statement or Rule 144 under the Securities Act (“Rule
144”) and (ii) in the case of sales under Rule 144, customary representation
letters of the Holder and Holder’s broker regarding compliance with the
requirements of Rule 144, the Company at its expense, (A) shall deliver the
Shares so sold without any restrictive legends relating to the Securities Act
(the “Unlegended Shares”); and (B) shall cause the transmission of the
certificates representing the Unlegended Shares together with a legended
certificate representing the balance of the unsold Shares, if any, to the Holder
at the address specified in the notice of sale, via express courier, by
electronic transfer or otherwise on or before the Unlegended Shares Delivery
Date. Transfer fees shall be the responsibility of the Holder.

 

(ii)           In lieu of delivering physical certificates representing the
Unlegended Shares, if the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of Holder, so long as the certificates therefor do not bear a
legend and the Holder is not obligated to return such certificate for the
placement of a legend thereon, the Company shall use its best efforts to cause
its transfer agent to electronically transmit the Unlegended Shares by crediting
the account of Holder’s broker with DTC through its Deposit/Withdrawal at
Custodian system. Such delivery must be made on or before the Unlegended Shares
Delivery Date but is subject to the cooperation of the Holder’s broker (the
so-called DTC participant).

 

(iii)           The Holder agrees that the removal of the restrictive legend
from certificates representing the Shares as set forth in this section is
predicated upon the Company’s reliance that the Holder will sell any Shares
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom.

 

(g)           Rule 144. The Company agrees that until all the Shares have been
sold under a Registration Statement or pursuant to Rule 144 or other available
exemption from Securities Act registration requirements, it shall use its
reasonable commercial efforts to keep current in filing all reports, statements
and other materials required to be filed with the SEC to permit the Investors to
sell the Shares under Rule 144. The Company shall use commercially reasonable
efforts to facilitate sales of the Shares under Rule 144, including the delivery
of customary transfer agent instructions to the Company’s transfer agent and
causing its counsel to deliver any required opinion to the Company’s transfer
agent if resales under Rule 144 are permissible under the Securities Act.

 

Article 4.

MISCELLANEOUS

 

(a)           Security. The obligations of the Company under this Note are
secured by a lien on all of the assets of the Company as more fully described in
the Security Agreement.

 



9 



 

(b)          Taxes, Charges, and Expenses. The Company, at its own cost, shall
report interest income, if any, to the IRS and/or other applicable tax
authorities and to the Holder on a Form 1099-INT or other appropriate form in
accordance with applicable law. The Company shall bear sole responsibility for
any costs or fees in connection with the payment of Interest with respect to
this Note, including, but not limited to, wire transfer fees, bank check fees
and escrow agent fees.

 

(c)          Transferability. The Company may not assign this Note. This Note
will be binding upon the Company and its successors and will inure to the
benefit of the Holder and its successors and assigns and may be assigned by the
Holder to anyone of its choosing without the Company’s approval, but subject to
transfer restrictions under applicable law.

 

(d)          Prepayment. This Note may not be prepaid by the Company without the
written consent of the Holder. Notwithstanding the foregoing, if the Company
sells any of its securities, whether equity, equity-linked or debt securities (a
“Capital Raising Transaction”), prior to the Maturity Date, then forty percent
(40%) of the funds raised in such Capital Raising Transaction shall be used to
pay down this Note and the other Payout Notes issued pursuant to the
Contribution Agreement on a pro rata basis based upon the relative principal
amounts of this Payout Note and the other Payout Notes; provided, however, that
if the investors in such Capital Raising Transaction stipulate that the proceeds
cannot be used to pay down indebtedness, then none of the proceeds of such
Capital Raising Transaction shall be used to pay down the Payout Notes on an
accelerated basis; provided further, however, that a committee consisting of
board members Michael R. Stewart and Dennis M. McGrath unanimously consent to
the use of proceeds from such Capital Raising Transaction.

 

(e)          WAIVER OF TRIAL BY JURY. COMPANY AND HOLDER HEREBY KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COUNSEL WAIVE TRIAL BY JURY IN ANY ACTIONS,
PROCEEDINGS, CLAIMS OR COUNTER-CLAIMS, WHETHER IN CONTRACT OR TORT OR OTHERWISE,
AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATING TO THIS NOTE.

 

(f)           Mutilated, Destroyed, Lost or Stolen Notes. If this Note shall
become mutilated or defaced, or be destroyed, lost or stolen, the Company shall
execute and deliver a new note of like principal amount in exchange and
substitution for the mutilated or defaced Note, or in lieu of and in
substitution for the destroyed, lost or stolen Note certificate. In the case of
a mutilated or defaced Note certificate, the Holder shall surrender such Note
certificate to the Company. In the case of any destroyed, lost or stolen Note
certificate, the Holder shall furnish to the Company: (i) evidence to its
satisfaction of the destruction, loss or theft of such Note certificate and (ii)
such security or indemnity (which shall not include the posting of any bond) as
may be reasonably required by the Company to hold the Company harmless.

 

(g)           Waiver of Demand, Presentment, etc. The Company hereby expressly
waives demand and presentment for payment, notice of nonpayment, protest, notice
of protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder. The Company agrees that, in the event of an Event of
Default, to reimburse the Holder for all reasonable costs and expenses
(including reasonable legal fees of one counsel) incurred in connection with the
enforcement and collection of this Note.

 

(h)           Payment. All payments with respect to this Note shall be made in
lawful money of the United States of America, at the address of the Holder as of
the date hereof or as designated in writing by the Holder from time to time. The
receipt by the Holder of immediately available funds shall constitute a payment
of principal and interest hereunder and shall satisfy and discharge the
liability for principal and interest on this Note to the extent of the sum
represented by such payment. Payment shall be credited first to the accrued
interest then due and payable and the remainder applied to principal.

 



10 



 

(i)           Waiver and Amendment. Any provision of this Note, including,
without limitation, the due date hereof, and the observance of any term hereof,
may be amended, waived or modified (either generally or in a particular instance
and either retroactively or prospectively) only with the written consent of the
Company and the Holder.

 

(j)           Severability. If one or more provisions of this Note are held to
be unenforceable under applicable law, such provisions shall be excluded from
this Note, and the balance of this Note shall be interpreted as if such
provisions were so excluded and shall be enforceable in accordance with its
terms.

 

(k)           Notices. All notices that are required or may be given pursuant to
this Agreement shall be sufficient in all respects if given in writing, in
English and by personal delivery (if signed for receipt), by certified or
registered United States mail (postage prepaid, return receipt requested), by a
nationally recognized overnight delivery service for next day delivery, or
transmitted via electronic mail (following appropriate confirmation of receipt
by return email, including an automated confirmation of receipt) and shall be
deemed to have been made and the receiving Party charged with notice, when
received except that if received after 5:00 p.m. (in the recipient’s time zone)
on a Business Day or if received on a day that is not a Business Day, such
notice, request or communication will not be effective until the next succeeding
Business Day. All notices shall be addressed as follows:

 

If to the Company:



 

PhotoMedex, Inc. 

2300 Computer Drive, Building G
Willow Grove, PA 19090



Attention: Stephen Johnson 

Email: sjohnson@photomedex.com



 

If to the Holder: 

 

[Holder]



[address] 

Email: [                      ]

 

(l)           Governing Law; Venue. This Agreement shall be governed and
construed in accordance with the laws of the State of New York applicable to
agreements executed and to be performed wholly within such State, without regard
to any principles of conflicts of law. Each of the parties hereby (i)
irrevocably consents and agrees that any legal or equitable action or proceeding
arising under or in connection with this Agreement may be brought in the federal
or state courts located in the County of New York in the State of New York, (ii)
by execution and delivery, or receipt, of this Note , irrevocably submits to and
accepts the jurisdiction of said courts, (iii) waives any defense that such
court is not a convenient forum, and (iv) consent that any service of process
may be made (x) in the manner set forth in Article 4(k) of this Note, or (y) by
any other method of service permitted by law.

 

[remainder of page intentionally left blank]

 



11 



 

IN WITNESS WHEREOF, the Company has executed this Note as of the date and year
first aforesaid.

 



  PHOTOMEDEX, INC.         By:     Name:     Title:  

 



 



  

Exhibit I

 

Payout Notes Security Agreement

 



 



 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (“Agreement”) is made as of __________, 2017, by and
between PhotoMedex, Inc., a Nevada corporation (to be renamed ____________) (the
“Debtor”), and Dolev Rafaeli (“Rafaeli”), Dennis M. McGrath (“McGrath”) and Yoav
Ben-Dror (“Ben-Dror”) (each, a “Secured Party” and together, the “Secured
Parties”).

 

WHEREAS, each Secured Party is the holder of a Secured Payout Note Due
___________, 2018 made by the Debtor in favor of such Secured Party as of the
date hereof in the principal amount of $________ with respect to Rafaeli,
$__________ with respect to McGrath, and $__________ with respect to Ben-Dror
(each, a “Note” and together, the “Notes”); and

 

WHEREAS, in connection with the Notes, Secured Parties desire to obtain from
Debtor, and Debtor desires to grant to Secured Parties, a security interest in
the collateral more particularly described below.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.           Grant of Security Interest. Debtor hereby grants to Secured Parties
a security interest in all of the properties, assets and personal property of
Debtor, whether now owned or hereafter acquired (collectively, the “Collateral”)
including, without limitation, the following:

 

(a)           presently existing and hereafter arising accounts, contract
rights, and all other forms of obligations owing to Debtor arising out of the
sale or lease of goods or the rendition of services by Debtor, whether or not
earned by performance, and any and all credit insurance, guaranties, and other
security therefor, as well as all merchandise returned to or reclaimed by Debtor
and Debtor’s Books relating to any of the foregoing (collectively, “Accounts”);

 

(b)           present and future general intangibles and other personal property
(including payment intangibles, choses or things in action, goodwill,
intellectual property, patents, trade names, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, monies due under any royalty or
licensing agreements, infringement claims, software, computer programs, computer
discs, computer tapes, literature, reports, catalogs deposit accounts, insurance
premium rebates, tax refunds, and tax refund claims) (collectively, “General
Intangibles”);

 

(c)           present and future letters of credit, letter-of-credit rights
(whether or not evidenced by a writing) and other supporting obligations, notes,
drafts, instruments (including promissory notes), certificated and
uncertificated securities, documents, leases, and chattel paper (whether
tangible or electronic), and Debtor’s Books relating to any of the foregoing
(collectively, “Negotiable Collateral”);

 

(d)           present and future inventory in which Debtor has any interest,
including goods held for sale or lease or to be furnished under a contract of
service and all of Debtor’s present and future raw materials, work in process,
finished goods, and packing and shipping materials, wherever located, and any
documents of title representing any of the above, and Debtor’s Books relating to
any of the foregoing (collectively, “Inventory”);

 



 



 

(e)           present and hereafter acquired machinery, machine tools, motors,
equipment, furniture, furnishings, fixtures, vehicles (including motor vehicles
and trailers), tools, parts, dies, jigs, goods (other than consumer goods or
farm products), and any interest in any of the foregoing, and all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing, wherever located (collectively,
“Equipment”);

 

(f)           present and hereafter acquired books and records including:
ledgers; records indicating, summarizing, or evidencing Debtor’s assets or
liabilities, or the collateral; all information relating to Debtor’s business
operations or financial condition; and all computer programs, disc or tape
files, printouts, funds or other computer prepared information, and the
equipment containing such information (collectively, “Debtor’s Books”);

 

(g)          “Investment Property,” as that term is defined in Section 9 of the
UCC (defined below).

 

(h)           substitutions, replacements, additions, accessions, proceeds,
products to or of any of the foregoing, including, but not limited to, proceeds
of insurance covering any of the foregoing, or any portion thereof, and any and
all Accounts, General Intangibles, Inventory, Equipment, Investment Property,
money, deposits, accounts, or other tangible or intangible property resulting
from the sale or other disposition of the Accounts, General Intangibles,
Inventory, Equipment, Investment Property or any portion thereof or interest
therein and the proceeds thereof.

 

The security interests granted hereby shall secure the prompt payment of the
principal and all accrued interest due under and pursuant to the terms of the
Notes (the “Obligations”).

 

2.           Perfection by Filing. Debtor hereby specifically authorizes Secured
Parties at any time and from time to time to file financing statements,
continuation statements and amendments thereto that describe the Collateral and
contain any other information required by Article 9 of the Uniform Commercial
Code, as enacted in New York (the “UCC”) for the sufficiency or filing office
acceptance of any financing statement, continuation statement or amendment,
including whether Debtor is an organization, the type of organization and any
organization identification number issued to Debtor. Debtor agrees to furnish
any such information to the Secured Parties promptly upon request. Any such
financing statements, continuation statements or amendments may be signed by an
agent of Secured Parties on behalf of Debtor and may be filed at any time in any
jurisdiction. Debtor hereby irrevocably constitutes and appoints Secured Parties
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in- fact with full irrevocable power and authority in the
place and stead of Debtor and in the name of Debtor or in its own name, from
time to time in such Secured Parties’ discretion, for the limited purpose of
carrying out the terms of this subsection regarding perfection by filing. Debtor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof. All powers, authorizations and agencies contained in this
subsection are coupled with an interest and are irrevocable until all of the
Obligations (as defined in the Loan Documents) have been paid and satisfied in
full.

 

3.           Perfection Other Than by Filing, etc. At any time and from time to
time, Debtor shall take such steps as Secured Parties may reasonably request for
Debtor (a) to obtain an acknowledgment, in form and substance reasonably
satisfactory to Secured Parties, of any bailee having possession of any of the
Collateral, that such bailee holds such Collateral for the Secured Parties, (b)
to obtain control of any investment property, deposit accounts, letter-of-credit
rights or electronic chattel paper (as such terms are defined in Article 9 of
the UCC) as set forth in Article 9 of the UCC, and, where control is established
by written agreement, such agreement shall be in form and substance reasonably
satisfactory to Secured Parties, and (c) otherwise to insure the continued
perfection and priority of Secured Parties’ security interest in any of the
Collateral and of the preservation of its rights therein.

 



2 



 

4.            Agreements With Respect to the Collateral. Debtor covenants and
agrees with Secured Parties as follows:

 

(a)          Debtor shall notify Secured Parties in writing of any change in the
location of Debtor’s principal place of business or the location of any material
tangible Collateral or the place(s) where the records concerning all intangible
Collateral are kept or maintained.

 

(b)          Debtor will keep the Collateral in good condition and repair,
ordinary wear and tear excepted, and will pay and discharge all taxes, levies
and other impositions levied thereon as well as the cost of repairs to or
maintenance of same, and will not permit anything to be done that may materially
impair the value of any of the Collateral. If Debtor fails to pay such sums,
Secured Parties may do so for Debtor’s account and add the amount thereof to the
Obligations.

 

(c)           Until the occurrence of an Event of Default (as defined in the
Note), Debtor shall be entitled to exercise the remedies set forth herein.

 

(d)          So long as an Event of Default has not occurred, Debtor shall have
the right to process and sell the Collateral in the regular course of business.
Secured Parties’ security interest hereunder shall attach to all proceeds of all
sales of the Collateral. If at any time any such proceeds shall be represented
by any instruments, chattel paper or documents of title, then such instruments,
chattel paper or documents of title shall be subject to the security interest
granted hereby.

 

5.             Remedies Upon Default. Upon the occurrence of an Event of Default
under and as defined in the Notes, including without limitation, a payment
default under the Notes, Secured Parties may (subject in all instances to
Article 3 of the Notes) pursue any or all of the following remedies:

 

(a)           Secured Parties shall give written notice of default to Debtor,
following which Debtor shall not dispose of, conceal, transfer, sell or encumber
any of the Collateral (including, but not limited to, cash proceeds) without
Secured Parties prior written consent, except in the ordinary course of
business.

 

(b)           Secured Parties may dispose of the Collateral at private or public
sale in accordance with the applicable provisions of the UCC. Any required
notice of sale shall be deemed commercially reasonable if given at least twenty
(20) days prior to sale.

 

(c)           Secured Parties may exercise their lien upon and right of setoff
against any monies, items, credits, deposits or instruments that Secured Parties
may have in their possession and that belong to Debtor or to any other person or
entity liable for the payment of any or all of the Obligations.

 

(d)           Secured Parties may exercise any right that they may have under
any other document evidencing or securing the Obligations or otherwise available
to Secured Party at law or equity.

 

(e)           Notwithstanding anything herein to the contrary, Secured Parties
shall not be entitled to exercise any rights with respect to the Collateral to
the extent that the reasonable value of the Collateral exceeds the amount then
due and owing to the Secured Parties.

 

(f)           The Secured Party acknowledges and agrees that Collateral is
subject to security interests granted to other secured parties by the Debtor. In
exercising any of Secured Parties’ rights hereunder, the Secured Parties shall
undertake to (i) coordinate its efforts with such other secured parties to
minimize any inconvenience to the Secured Parties or disruption to its business
activities, and (ii) effect the exercise of their rights hereunder so as to not
adversely affect in any manner the value of the Collateral or to impose costs or
obligations on Secured Parties in excess of what Secured Parties would
reasonably be expected to bear were the Debtor the sole party with rights to the
Collateral.

 

3 





 

6.           Termination Statement. Upon receipt of proper written demand
following the payment in full of the Obligations, Secured Parties shall promptly
file a termination statement with respect to any financing statement filed to
perfect Secured Party’s security interests in any of the Collateral to Debtor or
cause such termination statement to be filed with the appropriate filing
officer(s). If the Secured Parties shall fail to file any such termination
statement within ten (10) days of the payment in full of all Obligations, Debtor
shall have the right to file such termination statements.

 

7.            Binding Effect. This Agreement shall inure to the benefit of
Secured Parties’ successors and assigns and shall bind Debtor’s successors and
assigns.

 

8.            Severability. If any provision of this Agreement is held invalid,
such invalidity shall not affect the validity or enforceability of the remaining
provisions of this Agreement.

 

9.            Governing Law and Amendments. This Agreement shall be construed
and enforced under the laws of the State of New York applicable to contracts to
be wholly performed in such State. No amendment or modification hereof shall be
effective except in a writing executed by each of the parties hereto.

 

10.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement. Signatures to this Agreement
transmitted by facsimile transmission, by electronic mail in “portable document
format” (.pdf) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.

 

11.           Construction and Interpretation. Should any provision of this
Agreement require judicial interpretation, the parties hereto agree that the
court interpreting or construing the same shall not apply a presumption that the
terms hereof shall be more strictly construed against one party by reason of the
rule of construction that a document is to be more strictly construed against
the party that itself or through its agent prepared the same, it being agreed
that Debtor, Secured Parties and their respective agents have participated in
the preparation hereof.

 

12.           Exclusive Venue. Each of the parties hereby (i) irrevocably
consents and agrees that any legal or equitable action or proceeding arising
under or in connection with this Agreement may be brought in the federal or
state courts located in the County of New York in the State of New York, (ii) by
execution and delivery, or receipt, of this Note , irrevocably submits to and
accepts the jurisdiction of said courts, (iii) waives any defense that such
court is not a convenient forum, and (iv) consent that any service of process
may be made (x) in the manner set forth in Article 4(e) of this Note, or (y) by
any other method of service permitted by law.

 

13.           Waiver of Trial by Jury. SECURED PARTIES AND DEBTOR HEREBY
KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COUNSEL WAIVE TRIAL BY JURY IN ANY
ACTIONS, PROCEEDINGS, CLAIMS OR COUNTER-CLAIMS, WHETHER IN CONTRACT OR TORT OR
OTHERWISE, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATING TO THIS
AGREEMENT OR THE LOAN DOCUMENTS.

 

14.          Notice. Any notice under this Agreement shall be made in accordance
with the terms of the Notes.

 



4 



 

IN WITNESS WHEREOF, Debtor and Secured Party have executed this Agreement, or
have caused this Agreement to be executed as of the date first above written.

 

  DEBTOR:       PHOTOMEDEX, INC.         By:     Name:     Title:        
SECURED PARTY:         Dr. Dolev Rafaeli         Dennis M. McGrath         Yoav
Ben-Dror



 



 